SMITH, J.
The first proposition which the plaintiff must establish
in order to recover is that the defendant has been guilty of negligence. It could make little difference if the cylinder at the top of the machine had knives, or was simply a roller to press the carpet. It would have been equally dangerous, and would have crushed the fingers of the employé, instead of cutting them off. By section 8 of chapter 409 of the Laws of 1886 as thereafter amended by Laws 1892, c. 673, it is required that the owner of any manufacturing establishment shall “properly guard machinery of every description.” It is claimed by the plaintiff that the failure to place guards before these knives is a violation of that act. But this cylinder upon which were these knives was out of the way of every one who did not reach over to it. It was obviously dangerous to handle. It does not appear that in the ordinary operation of the machine any work was to be done in proximity to these knives, nor that it was required to be operated in any such way as to imperil the operator. The statute does not require every machine to be fenced in. It does not mean that all knives which may possibly be reached in a machine must be guarded. The law requires to be guarded those parts of machinery which, in reasonable anticipation, may be- a source of danger to. the operatives. It was not within reasonable anticipation that a child at work in a different part of the factory should be attempting thus to adjust a carpet in a swiftly-moving machine, which was in no way connected with her work. As far as appears from the evidence in this case, therefore, this machine was properly guarded, and the defendant is chargeable with no fault which can give to the plaintiff a cause of action. *743We have examined the exceptions to which the appellant has directed our attention, and have found none which can affect the main question in this case upon which this appeal is decided.
We think the judgment should, therefore, be affirmed. Judgment affirmed, with costs. All concur.